Title: Memo re Burr’s Movements, 25 March 1807
From: Jefferson, Thomas
To: 


                        
                            
                                25 Mar. 1807
                            
                        
                        Memoranda.
                        Mar. 21. 07. at night, I learnt thro’ a letter from Bloomfield to mr Granger that Burr past Coweta Mar.
                            3. under guard of 10. men. calculating from 25. to 30. miles a day I supposed he would reach Cartersville from the 26th.
                            to the 30th.
                        Mar. 22. being Sunday, & indisposed my self, I got the Atty Genl. to call on the heads of
                            deptmts with a proposition to send immediately an intelligent person, whose zeal could be relied on, to Cartersville,
                            there to await Burr & order him to be carried to Richmond. he reported to me in the evening their approbn.
                  Mar. 23. Monday spent in ineffectual endeavors to find a proper person.
                  
                      24. Mr. Ford was employed, & set out with proper orders.
                  
                      25. he met Burr at night at Fredsbg., & turned him back to Richmond. the same afternoon the Atty Genl. left Washington for Richmond.
               